Name: 2011/511/EU: Commission Decision of 17Ã August 2011 amending Decision 2004/452/EC laying down a list of bodies whose researchers may access confidential data for scientific purposes (notified under document C(2011) 5777) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  economic analysis;  documentation
 Date Published: 2011-08-19

 19.8.2011 EN Official Journal of the European Union L 214/19 COMMISSION DECISION of 17 August 2011 amending Decision 2004/452/EC laying down a list of bodies whose researchers may access confidential data for scientific purposes (notified under document C(2011) 5777) (Text with EEA relevance) (2011/511/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (1) and in particular Article 23 thereof, Whereas: (1) Commission Regulation (EC) No 831/2002 (2), concerning access to confidential data for scientific purposes establishes, for the purpose of enabling statistical conclusions to be drawn for scientific purposes, the conditions under which access to confidential data transmitted to the Community authority may be granted and the rules of cooperation between the Community and national authorities in order to facilitate such access. (2) Commission Decision 2004/452/EC (3) has laid down a list of bodies whose researchers may access confidential data for scientific purposes. (3) Social Protection, Social Inclusion Strategy Unit, Directorate-General for Employment, Social Affairs and Inclusion of the European Commission and Institute for Fiscal Studies (Instituto de Estudios Fiscales  IEF), Madrid, Spain, have to be regarded as bodies fulfilling the required conditions and should therefore be added to the list of agencies, organisations and institutions referred to in Article 3(1)(e) of Regulation (EC) No 831/2002. (4) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee (ESS Committee), HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/452/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 August 2011. For the Commission Olli REHN Member of the Commission (1) OJ L 87, 31.3.2009, p. 164. (2) OJ L 133, 18.5.2002, p. 7. (3) OJ L 156, 30.4.2004, p. 1. ANNEX ANNEX BODIES WHOSE RESEARCHERS MAY ACCESS CONFIDENTIAL DATA FOR SCIENTIFIC PURPOSES European Central Bank Spanish Central Bank Italian Central Bank University of Cornell (New York State, United States of America) Department of Political Science, Baruch College, New York City University (New York State, United States of America) German Central Bank Employment Analysis Unit, Directorate-General for Employment, Social Affairs and Equal Opportunities of the European Commission University of Tel Aviv (Israel) World Bank Center of Health and Wellbeing (CHW) of the Woodrow Wilson School of Public and International Affairs at Princeton University, New Jersey, United States of America The University of Chicago (UofC), Illinois, United States of America Organisation for Economic Cooperation and Development (OECD) Family and Labour Studies Division of Statistics Canada, Ottawa, Ontario, Canada Econometrics and Statistical Support to Antifraud (ESAF) Unit, Directorate-General Joint Research Centre of the European Commission Support to the European Research Area (SERA) Unit, Directorate-General Joint Research Centre of the European Commission Canada Research Chair of the School of Social Science in the Atkinson Faculty of Liberal and Professional Studies at York University, Ontario, Canada University of Illinois at Chicago (UIC), Chicago, USA Rady School of Management at the University of California, San Diego, USA Directorate for Research, Studies and Statistics (Direction de lAnimation de la Recherche, des Ã tudes et des Statistiques  DARES) in the Ministry of Labour, Labour Relations and Solidarity, Paris, France The Research Foundation of State University of New York (RFSUNY), Albany, USA Finnish Centre for Pensions, (ElÃ ¤keturvakeskus  ETK), Finland Directorate for Research, Studies, Assessment and Statistics (Direction de la Recherche, des Ã tudes, de lÃ valuation et des Statistiques  DREES) in the Ministry of Labour, social dialogue and solidarity, the Ministry of Health, youth and sports and the Ministry of Budget, public accounts and state reform, Paris, France Duke University (DUKE), North Carolina, USA Social Insurance Institution of Finland (KansanelÃ ¤kelaitos  KELA), Finland Hebrew University of Jerusalem (HUJI), Israel Federal Public Service Social Security, Belgium Sabanci University, Tuzla/Istanbul, Turkey McGill University, Montreal, Canada Directorate Economic Service and Structural Reforms, Directorate-General for Economic and Financial Affairs of the European Commission Social Protection, Social Inclusion Strategy Unit, Directorate-General for Employment, Social Affairs and Inclusion of the European Commission Institute for Fiscal Studies (Instituto de Estudios Fiscales  IEF), Madrid, Spain